Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Valery Choutou Pouemi appeals the tax court’s order sustaining the Commissioner’s determination of a deficiency with respect to Pouemi’s 2009 federal income tax liability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Pouemi v. Comm’r, Tax Ct. No. 001810-13 (U.S. Tax Ct. Aug. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.